Citation Nr: 1606476	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-43 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 13, 2010 and 30 percent as of April 13, 2010 for service-connected coronary artery disease status post percutaneous transthoracic coronary angioplasty.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989 and from August 2005 to November 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in the adjudication of the Veteran's claims on appeal; however, after a review of the record, a remand is necessary.  In this regard, the most recent supplemental statement of the case was issued in August 2014.  The evidence of record shows that the Veteran was provided with VA examinations in October 2015 that evaluate the severity of his coronary artery disease and hypertension.  The VA examination reports were subsequently uploaded into VBMS.  Furthermore, the electronic claims file (Virtual VA) contains additional pertinent VA treatment records from September 2011 to December 2015 to include a September 2015 stress test.  Although, the RO adjudicated the claim of entitlement to an increased disability for coronary artery disease in a December 2015 rating decision, these issues were not readjudicated in a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.  Thus, the claims must be remanded for readjudication of the claims in a supplemental statement of the case in light of the new evidence associated with the claims file.

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to the claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

